Citation Nr: 1613312	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  13-05 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right shoulder disorder.


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1970, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  

The Veteran's claim of service connection for PTSD has been recharacterized to include all psychiatric disorders reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a substantive appeal VA Form 9 in January 2013 on which he requested a Board hearing by live videoconference.  There is no indication that this request has been withdrawn.  

In February 2016, a notification letter was sent to the Veteran informing him of the date and time of his hearing.  This letter was sent to outdated address and returned as undeliverable.  See March 2016 Returned Mail; see also March 2016 Request for Change of Address (indicating Veteran's current address).  Consequently, the Board is unable to presume that the Veteran was properly notified of the upcoming hearing.  A new video hearing with the RO located near his current residence must be scheduled.  See 38 C.F.R. §§ 20.703, 20.704 (2015).

To ensure compliance with due process requirements, the case is REMANDED for the following action:

After verifying the Veteran's current address, schedule him for a video hearing before a Veterans Law Judge, consistent with the appropriate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




